Exhibit 10.2

 

CARLISLE COMPANIES INCORPORATED
RESTRICTED SHARE AGREEMENT

 

This Agreement (the “Agreement”) is made as of                              (the
“Date of Grant”) by and between Carlisle Companies Incorporated (the “Company”)
and                                                   (the “Grantee”).

 

1.             Grant of Restricted Shares.  Subject to and upon the terms,
conditions and restrictions set forth in this Agreement and in the Company’s
Executive Incentive Program (the “Program”), the Company hereby grants to the
Grantee as of the Date of Grant               Common Shares as Restricted Shares
(the “Restricted Shares”).  The Restricted Shares shall be fully paid and
nonassessable and shall be represented by a certificate or certificates
registered in the Grantee’s name, endorsed with an appropriate legend referring
to the restrictions hereinafter set forth.

 

2.             Restrictions on Transfer of Restricted Shares.  The Restricted
Shares may not be sold, exchanged, assigned, transferred, pledged, encumbered or
otherwise disposed of by the Grantee, except to the Company, until the
Restricted Shares have become nonforfeitable as provided in Section 3 hereof;
provided, however, that the Grantee’s rights with respect to such Common Shares
may be transferred by will or pursuant to the laws of descent and distribution. 
Any purported transfer or encumbrance in violation of the provisions of this
Section 2 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Common Shares.

 

3.             Vesting of Restricted Shares.  The Restricted Shares shall become
nonforfeitable on                      if the Grantee shall have remained in the
continuous employ of the Company and its Subsidiaries until such date.  Subject
to the terms of the Program and notwithstanding the preceding sentence, all of
the Restricted Shares shall immediately become nonforfeitable if, prior to the
date the Restricted Shares become fully nonforfeitable pursuant to the preceding
sentence, and while the Grantee is in the employ of the Company and its
Subsidiaries, (a) the Grantee dies, (b) the Grantee’s Disability occurs, (c) the
Grantee’s Retirement occurs or (d) a Change in Control occurs.

 

4.             Forfeiture of Shares.  The Restricted Shares shall be forfeited
if the Grantee ceases to be continuously employed by the Company and its
Subsidiaries prior to the date the Restricted Shares become fully nonforfeitable
pursuant to Section 3.  In the event of a forfeiture, the certificate(s)
representing the Restricted Shares covered by this Agreement shall be canceled.

 

5.             Dividend, Voting and Other Rights.  Except as otherwise provided
herein, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereon; provided, however, that any additional Common Shares or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement.  The Grantee acknowledges that the
Restricted Shares are being acquired for investment and that the Grantee has no
current intention to transfer, sell or otherwise dispose of such shares, except
as permitted by the Program and in compliance with Applicable Laws.

 

6.             Retention of Stock Certificate(s) by the Company.  The
certificate(s) representing the Restricted Shares shall be held in custody by
the Company, together with a stock power endorsed in blank by the Grantee with
respect thereto, until those shares have become nonforfeitable in accordance
with Section 3 of this Agreement.  The Grantee hereby irrevocably appoints any
officer of the Company as his or her attorney-in-fact to transfer the Restricted
Shares to the Company in the event of the forfeiture of such shares.

 

7.             No Employment Contract.  Nothing contained in this Agreement
shall confer upon the Grantee any right with respect to continuance of
employment by the Company and its Subsidiaries, nor limit or affect in any
manner the right of the Company and its Subsidiaries to terminate the employment
or adjust the compensation of the Grantee.

 

8.             Taxes and Withholding.  To the extent that the Company shall be
required to withhold any federal, state, local or other taxes in connection with
the issuance or vesting of the Restricted Shares, and the amounts available to
the Company for such withholding are insufficient, the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.

 

1

--------------------------------------------------------------------------------


 

9.             Amendments.  Subject to the terms of the Program, the Board may
modify this Agreement upon written notice to the Grantee.  Any amendment to the
Program shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto.  Any waiver of any term or condition or
breach of this Agreement shall not be a waiver of any other term or condition or
of the same term or condition.

 

10.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

11.           Relation to Program.  This Agreement is subject to the terms and
conditions of the Program.  This Agreement and the Program contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior communications,
representations and negotiations in respect thereto.  In the event of any
inconsistency between the provisions of this Agreement and the Program, the
Program shall govern.  Capitalized terms used herein without definition shall
have the meanings assigned to them in the Program.  The Compensation Committee
acting pursuant to the Program, as constituted from time to time, shall, except
as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of Restricted Shares.

 

12.           Successors and Assigns.  Without limiting Section 2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Shares granted thereunder on the
terms and conditions set forth herein and in the Program.

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------